Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2022 has been entered.
 The amendment of filed with the RCE submission of October 7, 2022 has been received and entered.  With the entry of the amendment, claims 7, 9 and 15-20 are canceled, and claims 1-6, 8, 10-14 and new claims 21-22 are pending for examination.


Election/Restrictions
Applicant’s election of Group I, claims 1-14, and the species of SET A: silicon, SET B: gold, and SET C: electrode in the reply filed on January 10, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

It is noted that non-elected claims 15-18 and 20 have been canceled in the amendment provided January 10, 2022.

Specification
The substitute specification provided October 7, 2022 has been entered.

The objection to the specification as being provided with new matter is withdrawn due to the substitute specification provided October 7, 2022 that removes the indicated new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22, lines 1-2 has “the hydrophilic material comprises a wax”.  Hoowever, the disclosure as filed provides that the “hydrophobic” material comprises a wax (note the substitute specification of October 7, 2022 at page 8, lines 10-11), not the hydrophilic material.  If applicant intended to mean that the hydrophilic material comprises a wax (note the 35 USC 112(b) rejection below), the claim contains new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, lines 1-2 refer to “the hydrophilic material comprises a wax”.  This is confusing as worded, since the disclosure as filed provides that the “hydrophobic” material comprises a wax (note the substitute specification of October 7, 2022 at page 8, lines 10-11), and “the hydrophilic material” lacks antecedent basis.  Did applicant make a typographic error and intend to refer to “hydrophobic material”?  For the purpose of examination, either hydrophobic or hydrophilic material is understood to read on the clam as worded, but applicant should clarify what is intended, without adding new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6, 8, 11, 12 and 21-22  are rejected under 35 U.S.C. 103 as being unpatentable over Shipway et al (US 2005/0260350) in view of Bindra et al (US 4910049), Mardilovich et al (US 2005/0006339) and Piazza (US 4254163), and as evidenced by Yasseri et al (US 2008/0081388), EITHER alone OR further in view of EITHER Kumamoto (US 6451689) OR further in view of Taylor (US 4017265).
Claims 1, 8: Shipway teaches a method of manufacturing a metal fabric (note 0017, 0018, 0027, with the paper/fabric substrate), the method comprising providing an ink (fluid for printing, for example) comprising a plurality of particles disposed in a first solvent, and applying the ink to a fabric to obtain a fabric comprising a plurality of particles (note 0017, 0021, 0023, 0027, 0031, 0040, 0049, note toluene as a solvent, for example, and use of material in solvent).  Then, the fabric with the particles is contacted with a deposition solution comprising a second solvent (such as water, giving a water solvent as in claim 8) and metal cations and reducing agent, etc. to cause a reaction to occur such that the metal cations are reduced and deposited on the substrate to provide a metal fabric (note 0017, 0027, 0053, 0054, note example electroless metal deposition of copper).
(A) As to the particles being semiconductor particles, where the particles comprise an oxidized outer layer and the autocatalytic agent is configured to react with the oxidized outer layer and thereby remove the oxidized outer layer from the semiconductor particles, Shipway describes using metal  particles such as Pd, gold, silver to catalyze the metal deposition (note 0017, 0021). However, Bindra describes the known use of palladium material as catalyst for electroless plating (column 1, line 35 through column 2, line 15), but describes using semiconductor material applied to a substrate instead of such palladium (column 2 lines 15-40), where the semiconductor material can be material such as doped silicon or germanium and provided as particles (so a plurality) in a slurry (so a fluid providing of the particles) (column 4, lines 50-60, column 5, lines 1-5), where electroless plating of metal such as copper is provided over such semiconductor material applied to the substrate (column 5,lines 25-45, column 6, lines 45-68).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shipway to replace the palladium particles with a plurality of semiconductor particles as suggested by Bindra with an expectation of predictably acceptable results, since Bindra indicates that in similar plating process to that of Shipway, the palladium catalyst particles can be replaced by semiconductor particles, leaving a plurality of semiconductor particles on the substrate.  Additionally, as to an autocatalytic agent being present in the deposition solution, Bindra describes using germanium (doped germanium) as the semiconductor, for example (column 4, lines 53-55), and the metal deposition solution of Shipway contains water (note 0053), also indicated by Bindra (column 5, lines 38-40, column 4, line 59).  Yasseri evidences that germanium oxide would be understood to be water soluble (0037, 0046), and also indicates the general intrinsic formation of native oxides on semiconductor surfaces (note 0045, 0072).  Therefore, it would be understood that when using germanium particles as suggested by Bindra, the water in the plating solution suggested by Shipway and Bindra would also act as an autocatalytic agent (and also configured to react with the oxidized surface) as claimed since it would react with the oxidized surface of germanium (to dissolve).  Additionally, as a native oxide layer would form, it would be understood that it would be at least suggested that such a native oxide layer would be acceptably present on germanium (giving an oxidized outer layer as the surface of the germanium material) in the process of Shipway in view of Bindra, and the plating solution water would act to dissolve this germanium oxide, giving a germanium surface for deposition, and such dissolving would provide displacing the semiconductor particles, as material would be removed (so the water reacts with the oxidized outer surface layer and removes this layer from the semiconductor).  Additionally, displacement would be understood to occur at the same providing of a solution with reaction and deposition as claimed would be understood to also displace the particles to the extent claimed.
Optionally, further using EITHER Kumamoto OR Taylor, Bindra also teaches that the semiconductor particles can be made from doped silicon (note column 4, lines 53-55, column 6, lines 50-55). Shipway and Bindra also teach that the electroless deposition plating solution can contain copper ions (from copper salt) and formaldehyde, for example (note Shipway at 0053, note Bindra at column 5, lines 35-60, column 6, lines 50-60).  Kumamoto also describes that an electroless copper plating solution can conventionally contain copper from copper fluoride (which would give fluoride ions in the solution) and formaldehyde (note column 3, lines 20-25, column 6, lines 5-15).  Taylor describes how an electroless copper plating solution can contain copper ions (from copper salt), formaldehyde and also hydrofluoric acid (HF) (note column 8, lines 15-25, column 14, lines 30-50, for example, describing a desirably stable solution).  Therefore, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shipway in view of Bindra, and as evidenced by Yasseri to (1) use copper fluoride in the plating solution as suggested by Kumamoto with an expectation of providing an acceptable deposition plating solution, since Shipway and Bindra would have copper ions from copper salt in the plating solution, and Kumamoto indicates how copper fluoride as a copper (and fluoride) salt provides a copper salt for copper electroless plating solutions, which would give copper and fluoride ions to the solution, and thus provide an autocatalytic agent as claimed or (2) to additionally have HF in the copper electroless plating solution as using a copper plating solution as described by Taylor as being desirably stable, since Shipway and Bindra would have copper electroless plating solutions, and Taylor teaches a similar desirably stable solution with HF, and with the HF would give an autocatalytic agent as claimed.  Bindra would indicate germanium semiconductor particles and with oxide as taught/suggested as discussed above, and also silicon particles as discussed above.  Yasseri evidences the general intrinsic formation of native oxides on semiconductor surfaces, which would include silicon (note 0045, 0072), and also notes HF as removing oxide from silicon surfaces (0030).  Therefore, it would be understood that when using silicon particles as suggested by Bindra, as a native oxide layer would form, it would be understood that it would be at least suggested that such a native oxide outer layer would be acceptably present on silicon in the process of Shipway in view of Bindra, as evidenced by Yasser, and further in view of EITHER Kumamoto OR Taylor, and the plating solution fluoride/HF would act to dissolve this silicon oxide, giving a silicon surface for deposition (and so the fluoride/HF configured to react with the oxidized outer layer and remove the layer from the semiconductor particles), and such dissolving would provide displacing the semiconductor particles, as material would be removed.  Additionally, displacement would be understood to occur at the same providing of a solution with reaction and deposition as claimed would be understood to also displace the particles to the extent claimed.
(B) As to the applying of the hydrophobic material to the fabric/membrane to define hydrophilic channels and applying the ink to the hydrophilic channels, Shipway wants to apply patterns, and notes providing masking material (protective barrier) over the applied particle ink as an option, such that masking is provided where plating not desired (note 0017, 0024, 0027).  
Mardilovich further provides a coating method, where a patterned coating is provided of electroless active material and then plating provided over this with reducing (0005), where it is described that prior to applying the electroless active material, the substrate can be masked using application of a hydrophobic layer in a pattern leaving areas unmasked where activation desired, and then applying the activation (note 0023), which would thereby give openings or channels on the substrate where activation provided.  A variety of substrates can be used, including polymers, cellulose and even papers (0042).
Piazza further describes providing a coating method, where a patterned coating can be provided by an additive process, where the substrate is first treated to be hydrophilic, then a hydrophobic resist pattern is applied on the substrate, where the resist pattern is a negative of the desired pattern of metal (circuit pattern) to be formed, then the substrate is treated to catalyze the exposed surface (the hydrophilic surface, which would be in channels formed by the hydrophobic resist—that is, areas where resist not present/not treated with the resist), and thereafter, the substrate is treated with an electroless metal plating bath to form an electroless plating over the catalytic layer in accordance with the desired circuit pattern, so the resist acts as a mask (note column 4, line 54 to column 5, line 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shipway in view of Bindra, further as evidenced by Yasseri, and EITHER alone OR further in view of Kumamoto Or further in view of Taylor to further provide that the substrate is made to be hydrophilic and to apply a hydrophobic material layer on the substrate where the semiconductor material (activation/catalyst material) not desired, where the ink with semiconductor particles would be applied to hydrophilic channels formed on the substrate in the openings where the hydrophobic material not present as discussed for Mardilovich and Piazza with an expectation of predictably and acceptably providing a desired pattern of the semiconductor ink to the substrate before the metal depositing, and exposing hydrophilic channels of the substrate for ink deposition, since Shipway desires to form a pattern coating, and notes how a masking barrier layer can be provided where plating not desired, and Mardilovich would indicate it is known to mask a substrate with a hydrophobic masking material where plating not desired, and then apply activation material before plating in the channels formed where plating desired, where a variety of substrates can be used, and Piazza would further indicate to make a substrate surface hydrophilic, then apply hydrophobic masking (resist) where plating not desired, then apply catalyst/activator, then plate, where the catalyst would be applied in the channels of the hydrophilic substrate where the resist is not applied.
Claim 2: At the least, the discussed germanium particles (as discussed for claim 1 above) would be inorganic semiconductor.  Similarly, the silicon particles (as discussed for claim 1 above) would be inorganic semiconductor.
Claim 4: As to the concentration of the particles, Bindra describes using a slurry of particles (column 5, lines 1-5), and gives an example with dense suspension with 2-4 grams of silicon particles (column 6, lines 40-50), and the particles condition the surface for plating (column 2, lines 25-35), so it would be at least suggested that there needs to be an amount sufficient to provide plating, and thus it would have been obvious to optimize the amount to provide plating, giving a value in the claimed range. Furthermore, as noted in MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Claim 6: Shipway provides that the substrate can be paper (so considered a paper fabric) (0027), or would at least suggest this as paper and non-woven fabric can be used.  Mardilovich also notes using paper substrates (0042).
Claim 11: As discussed for Shipway, the metal cations can be copper (or gold or silver, for example, from the metal to be applied, noting how the copper plating works showing the use of metal cations) (note 0027, 0053).
Claim 12: As to using a further deposition solution, with solvent, autocatalytic agent, and further metal cations as claimed to further reduce and deposit the further metal cations, and displace the semiconductor particles, Shipway discusses that different metals can be put down (including copper, silver, gold) (0027), and discusses that different thicknesses of copper, for example, can be put down, such as with longer plating in the bath (0053-0054), and multiple conductor patterns can be formed with multiple platings (note 0041).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of different possible metals to be used (such as copper or gold), it would have been obvious to repeat the process with two different baths (with different metal cations of copper or gold, for example) in different areas, with the same deposition features of solvent, autocatalytic agent and further metal cations to further reduce and deposit the further metal cations, and displace the semiconductor particles as claimed, to allow for desirable different conductive features on different areas.
Claim 21: Piazza would further suggest that the hydrophilic material (substrate) can be annealed before the ink (catalyst) is applied to the hydrophilic channels, since Piazza suggest that the hydrophobic resist applied to the hydrophilic material is heat treated at temperatures such as 125-150 degrees C before the catalyst applied, since this is part of forming the resist before catalyst applied, which would heat treat the substrate at these temperatures as well (note column 3, lines 10-45, column 4, lines 55-70, column 5, lines 20-40, claim 33), giving a suggested heating to provide to provide desirable narrow lines (note column 3, lines 25-45). This temperature range is in the range provided by applicant as giving annealing (note page 8, lines 1-5 of the substitute specification of October 7, 2022), so understood to give annealing as claimed.
Claim 22: Piazza would further suggest that the hydrophobic material (note the 35 USC 112 rejections above) can comprise a wax (note a liquid polystyrene-chlorowax ink with an acrylic powder resin that work to from the resist, for example)(note column 3, lines 15-20, column 4, lines 4-5 and 11-12), giving a suggested hydrophobic material to predictably and acceptably use.

Claims 3 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Shipway in view of Bindra, Mardilovich and Piazza, further as evidenced by Yasseri, and EITHER alone OR further in view of Kumamoto Or further in view of Taylor as applied to claims 1, 2, 4, 6, 8, 11, 12 and 21-22 above, and further in view of EITHER Kumamoto OR Taylor.
Claim 3: When using Kumamoto OR Taylor, as discussed in detail in claim 1 above, the use of semiconductor particles of silicon would be suggested.
Claim 10: When using Kumamoto OR Taylor, as discussed in detail in claim 1 above, the autocatalytic agent would comprise a fluoride salt or HF.

Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Shipway in view of Bindra, Mardilovich and Piazza, further as evidenced by Yasseri, and EITHER alone OR further in view of Kumamoto Or further in view of Taylor as applied to claims 1, 2, 4, 6, 8, 11, 12 and 21-22 above, and further in view of Japan 53-088961 (hereinafter ‘961).
Claim 5: As to providing a stabiliser in the particle ink,  ‘961 describes a semiconductor (silicon) ink that can be applied to a substrate before plating provided (note description translation, pages 1-2, also note the abstract), where it is described that the ink can contain polymer adhesive and describes having copolymer acrylic nitrile butagen copolymer or epoxy resin, which would be understood to help stabilize the ink as a polymer (description translation, pages 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shipway in view of Bindra, Mardilovich and Piazza, further as evidenced by Yasseri, and EITHER alone OR further in view of Kumamoto Or further in view of Taylor to further use polymer material in the semiconductor ink as discussed for ‘961 above in order to further provide good adhesion, and this would also provide stabiliser to the extent claimed.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shipway in view of Bindra, Mardilovich and Piazza, further as evidenced by Yasseri, and EITHER alone OR further in view of Kumamoto Or further in view of Taylor as applied to claims 1, 2, 4, 6, 8, 11, 12 and 21-22 above, and further in view of Teraoka et al (US 5384216).
Claims 13 and 14, as to electrodepositing further metal on the metal fabric (claim 13) and sinter the metal fabric (claim 14), Teraoka further discusses plating fabric with metal, where the fabric can be electroless plated and then electrolytic plated (electroplated), and where after this the article is sintered, removing the fabric, giving a metal porous member (note column 5, lines 10-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shipway in view of Bindra, Mardilovich and Piazza, further as evidenced by Yasseri, and EITHER alone OR further in view of Kumamoto Or further in view of Taylor to further use the process for making a metal porous member of a defined pattern/shape where after the metal deposition (electroless plating) further metal is applied by electroplating and then sintering as suggested as desirable by Teraoka to provide a further process for plating fabric that allows for forming a desirable metal porous member, since Shipway in view of Bindra, Mardilovich and Piazza, further as evidenced by Yasseri, and EITHER alone OR further in view of Kumamoto Or further in view of Taylor would indicate how metal can be electroless plated in a patterned format on fabric and Teraoka indicates how electroless metal plated fabrics can be further electroplated and then sintered to form a desirable metal porous member.

Claims 1-6, 8, 10-12 and 21-22  are rejected under 35 U.S.C. 103 as being unpatentable over Shipway et al (US 2005/0260350) in view of Japan 53-088961 (hereinafter ‘961), Yasseri et al (US 2008/0081388), Mardilovich et al (US 2005/0006339) and Piazza (US 4254163).
Claims 1, 8, 10: Shipway teaches a method of manufacturing a metal fabric (note 0017, 0018, 0027, with the paper/fabric substrate), the method comprising providing an ink (fluid for printing, for example) comprising a plurality of particles disposed in a first solvent, and applying the ink to a fabric to obtain a fabric comprising a plurality of particles (note 0017, 0021, 0023, 0027, 0031, 0040, 0049, note toluene as a solvent, for example, and use of material in solvent).  Then, the fabric with the particles is contacted with a deposition solution comprising a second solvent (such as water, giving a water solvent as in claim 8) and metal cations and reducing agent, etc. to cause a reaction to occur such that the metal cations are reduced and deposited on the substrate to provide a metal fabric (note 0017, 0027, 0053, 0054, note example electroless metal deposition of copper).
(A) As to the particles being semiconductor particles, Shipway describes using metal  particles such as Pd, gold, silver to catalyze the metal deposition (note 0017, 0021). However,  ‘961 describes a semiconductor (silicon) powder (particle) containing ink that can be applied to a substrate in a pattern before plating provided (note description translation, pages 1-2), where it is described that the ink can improve over use of an ink with particles such as gold, silver or palladium (note description translation, page 1), where the ink can contain polymer adhesive and describes having copolymer acrylic nitrile butagen copolymer or epoxy resin, which would be understood to help stabilize the ink as a polymer (description translation, pages 1-2, and note the abstract), where after the ink is applied then a solution with gold, etc. is deposited by substitution plating, and then a metal such as copper applied by chemical plating (electroless plating) and gives good adhesion (description translation, pages 1-2, and note the abstract).  A plurality of particles would be understood to be provided, to allow particles along the pattern described.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shipway to use the plurality of silicon particle (semiconductor particle) containing ink followed by substitution plating with gold, etc. before electroless plating rather than an ink with the metal catalyst such as Pd, etc. as suggested by ‘961 as this is indicated to give a better adhesion as discussed for ‘961 above, leaving a plurality of the particles on the fabric substrate.
(B) Furthermore, as to contacting the fabric with the semiconductor particles with a deposition solution of a second solvent, autocatalytic agent and metal cations to at least partially displace the semiconductor particles, and where the semiconductor particles comprise an oxidized outer layer and the autocatalytic agent is configured to react with the oxidized outer layer and thereby remove the oxidized outer layer from the particles, ‘961 as discussed above, would indicate providing gold, for example, by substitution plating on the semiconductor particles of silicon. Yasseri describes how metal such as gold can deposit on a silicon (described as a nanowire) by electrochemically depositing by galvanic displacement (substitution plating) (without current or reducing agent) (note 0008, 0026, 0029, 0033, 0046, 0053), where the solution for doing so contains a solvent (water as desired by claim 8), autocatalytic agent (HF as desired by claim 10) and metal cations (such as gold) (note 0028, 0030, 0033, 0036, 0037, 0106), where it is noted that the silicon can contain SiO2  as an oxidized outer layer since the surface oxidized that the HF etches away to enhance metal deposition (note 0030, 0045, 0072, note the intrinsic formation of oxide).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shipway in view of ‘961 to provide the substitution plating of the gold on the silicon particles by using a solution with a second solvent of water, an autocatalytic agent (HF), and metal cations (such as of gold) with using particles with a oxidized outer layer, and the HF reacts with the oxidized outer layer to remove the outer layer as suggested by Yasseri since such a solution is indicated to help plate and remove SiO2 intrinsically formed on the silicon surface giving better plating as discussed above, where ‘961 indicates the desire to form gold by substitution plating.  Additionally, the described etching of the SiO2 by the HF as described by Yasseri would indicate to at least partially displace the semiconductor particles, as material of the particles would be removed, and as well the HF is understood to be an autocatalytic agent that reacts with the oxidized outer layer to remove the oxidized outer layer from the semiconductor particles and so is configured to provide such a reaction.  As well the same displacement is understood to occur, since the same particle and solution use as described for providing such displacement is present.  The applied platings give a metal fabric.
(C) As to the applying of the hydrophobic material to the fabric/membrane to define hydrophilic channels and applying the ink to the hydrophilic channels, Shipway wants to apply patterns, and notes providing masking material (protective barrier) over the applied particle ink as an option, such that masking is provided where plating not desired (note 0017, 0024, 0027).  
Mardilovich further provides a coating method, where a patterned coating is provided of electroless active material and then plating provided over this with reducing (0005), where it is described that prior to applying the electroless active material, the substrate can be masked using application of a hydrophobic layer in a pattern leaving areas unmasked where activation desired, and then applying the activation (note 0023), which would thereby give openings or channels on the substrate where activation provided.  A variety of substrates can be used, including polymers, cellulose and even papers (0042).
Piazza further describes providing a coating method, where a patterned coating can be provided by an additive process, where the substrate is first treated to be hydrophilic, then a hydrophobic resist pattern is applied on the substrate, where the resist pattern is a negative of the desired pattern of metal (circuit pattern) to be formed, then the substrate is treated to catalyze the exposed surface (the hydrophilic surface, which would be in channels formed by the hydrophobic resist—that is, areas where resist not present/not treated with the resist), and thereafter, the substrate is treated with an electroless metal plating bath to form an electroless plating over the catalytic layer in accordance with the desired circuit pattern, so the resist acts as a mask (note column 4, line 54 to column 5, line 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shipway in view of ‘961 and  Yasseri to further provide that the substrate is made to be hydrophilic and to apply a hydrophobic material layer on the substrate where the semiconductor material (activation/catalyst material) not desired, where the ink with semiconductor particles would be applied to hydrophilic channels formed on the substrate in the openings where the hydrophobic material not present as discussed for Mardilovich and Piazza with an expectation of predictably and acceptably providing a desired pattern of the semiconductor ink to the substrate before the metal depositing, and exposing hydrophilic channels of the substrate for ink deposition, since Shipway desires to form a pattern coating, and notes how a masking barrier layer can be provided where plating not desired, and Mardilovich would indicate it is known to mask a substrate with a hydrophobic masking material where plating not desired, and then apply activation material before plating in the channels formed where plating desired, where a variety of substrates can be used, and Piazza would further indicate to make a substrate surface hydrophilic, then apply hydrophobic masking (resist) where plating not desired, then apply catalyst/activator, then plate, where the catalyst would be applied in the channels of the hydrophilic substrate where the resist is not applied.
Claims 2, 3: ‘961 would indicate to use silicon particles as inorganic semiconductor particles as discussed for claim 1 above.
Claim 4: As to the concentration of the particles, ‘961 indicates using silicon particles, and notes a range in % of particles of 10-30% in the ink (note the description translation, page 2), so it would be at least suggested that there needs to be an amount sufficient to provide desired amounts and plating, and thus it would have been obvious to optimize the amount to provide plating, giving a value in the claimed range. Furthermore, as noted in MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Claim 5:  ‘961 describes that the ink can contain polymer adhesive and describes having copolymer acrylic nitrile butagen copolymer or epoxy resin, which would be understood to help stabilize the ink as a polymer (description translation, pages 1-2).
Claim 6: Shipway provides that the substrate can be paper (so considered a paper fabric) (0027), or would at least suggest this as paper and non-woven fabric can be used.  Mardilovich also notes paper substrates (0042).
Claim 11: the metal cations can be gold, for example, as discussed for claim 1 above.
Claim 12: As to using a further deposition solution, with solvent, autocatalytic agent, and further metal cations as claimed to further reduce and deposit the further metal cations, and displace the semiconductor particles, Shipway discusses that different metals can be put down (including copper, silver, gold) (0027), and discusses that different thicknesses of copper, for example, can be put down, such as with longer plating in the bath (0053-0054), and multiple conductor patterns can be formed with multiple platings (note 0041).  Similarly, ‘961 notes putting down a first layer (gold, silver, etc.) then copper (note description translation, pages 1-2).  Yasseri notes how a variety of metals can be put down by the plating with the solution (note gold, silver, copper, etc.) (0033) and notes time, temperature and concentration of materials affects deposit (note 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, given the teaching of different possible metals to be used (such as gold, or silver, etc. first layer and copper, etc. second layer desired), it would have been obvious to repeat the process with two different baths (with different metal cations of silver or gold, for example) in different areas, with the same deposition features of solvent, autocatalytic agent and further metal cations to further reduce and deposit the further metal cations, and displace the semiconductor particles as claimed, to allow for desirable different conductive features on different areas, or to further use gold layers (so with gold cations) followed by copper layer (so with copper cations) to give the desired two layer formation.
Claim 21: Piazza would further suggest that the hydrophilic material (substrate) can be annealed before the ink (catalyst) is applied to the hydrophilic channels, since Piazza suggest that the hydrophobic resist applied to the hydrophilic material is heat treated at temperatures such as 125-150 degrees C before the catalyst applied, since this is part of forming the resist before catalyst applied, which would heat treat the substrate at these temperatures as well (note column 3, lines 10-45, column 4, lines 55-70, column 5, lines 20-40, claim 33), giving a suggested heating to provide to provide desirable narrow lines (note column 3, lines 25-45). This temperature range is in the range provided by applicant as giving annealing (note page 8, lines 1-5 of the substitute specification of October 7, 2022), so understood to give annealing as claimed.
Claim 22: Piazza would further suggest that the hydrophobic material (note the 35 USC 112 rejections above) can comprise a wax (note a liquid polystyrene-chlorowax ink with an acrylic powder resin that work to from the resist, for example)(note column 3, lines 15-20, column 4, lines 4-5 and 11-12), giving a suggested hydrophobic material to predictably and acceptably use.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shipway in view of ‘961, Yasseri, Mardilovich and Piazza as applied to claims 1-6, 8, 10-12 and 21-22 above, and further in view of Teraoka et al (US 5384216).
Claims 13 and 14, as to electrodepositing further metal on the metal fabric (claim 13) and sinter the metal fabric (claim 14), Teraoka further discusses plating fabric with metal, where the fabric can be electroless plated and then electrolytic plated (electroplated), and where after this the article is sintered, removing the fabric, giving a metal porous member (note column 5, lines 10-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shipway in view of ‘961, Yasseri, Mardilovich and Piazza to further use the process for making a metal porous member of a defined pattern/shape where after the metal deposition (electroless plating) further metal is applied by electroplating and then sintering as suggested as desirable by Teraoka to provide a further process for plating fabric that allows for forming a desirable metal porous member, since Shipway in view of ’961, Yasseri, Mardilovich and Piazza would indicate how metal can be electroless plated in a patterned format on fabric and Teraoka indicates how electroless metal plated fabrics can be further electroplated and then sintered to form a desirable metal porous member.

Response to Arguments
Applicant's arguments filed October 7, 2022 have been fully considered but they are not persuasive. 
(A) Note the new 35 USC 112 rejections of new claim 22.
(B) Note the adjustment to the 35 USC 103 rejections with the new reference to Piazza.
(C)  As to the 35 USC 103 rejections, applicant argues that that the use of silicon micropowders for catalyst is inexpensive and by using the hydrophobic material to define hydrophilic channels they are able to confine the ink, permitting complex designs, and with their method ink penetration can be controlled.  It is argued that the combined references do not suggest these benefits.  As to Shipway, it is argued that it does not provide the ink with semiconductor particles or the hydrophobic channel forming material, and it’s barrier layer is indicated to be provided after the ink and would teach away from applying the hydrophobic material first, and does not provide the deposition solution with autocatalytic agent.  As to Bindra as evidenced by Yasseri, it is argued that it is concerned with a dielectric substrate and does not provide the fabric/membrane substrate and is in a substantially different technical field, and as such would not be considered, and does not provide depositing or how to deposit the hydrophobic material.   Applicant further argues that as to the use of Yasseri, there is no clear teaching in Bindra as to the use of the autocatalytic agent of water with germanium, with example 1 of Bindra using silicon with plating in water, with no description of an outer oxidized layer of silicon removed by water.  As to Kumamoto, it is argued that it is concerned with a different problem and would not be looked to, and does not disclose use of hydrophobic material as claimed, and further as to use of fluoride ions in Kumamoto, it uses these with palladium not semiconductor particles.  As to Taylor, it is argued that this refers to coating on zinc, not on semiconductor particles, or the hydrophobic material.  As to ‘961 in combination with the above references, it is argued that the semiconductor particles here are not used with fabric or membrane, rather a wiring board, and ‘961 does not indicate the silicon particles have a silicon oxide coating, so no reason to consider Yasseri in view of ‘961.  As to Mardilovich, it is argued that it uses glass, polyimide and silicon particles, which are different from fabric or membrane, and so Mardilovich would not be looked to.  It is also argued that Mardilovich provides a hydrophobic layer over an active layer in 0023, and would reinforce the teaching of Shipway to provide the barrier layer after the ink applied, and there is no indication of an advantage of applying hydrophobic material to fabric/membrane before the ink applied.
The Examiner has reviewed these arguments, however, the rejections are maintained.  As to the use of silicon being inexpensive, claim 1, for example, is not limited to silicon.  Furthermore, when Shipway used with Bindra, Bindra suggests replacing Pd with silicon, etc., and describes benefits such as simplifying steps, for example (column 2, lines 15-35) and when combining Shipway with ‘961, ‘961 would suggest using the ink with silicon particles for better adhesion (note rejection discussed above).  Therefore, the use of the semiconductor particles as claimed is suggested.  The use of the particles does not have to be specifically for cost.  As to the hydrophobic material allowing confining the ink for complex patterns, Piazza would also describe how hydrophobic material would be able to be performed at high speed with relatively narrow printed lines and spaces and form circuit patterns, with no limit as to the complexity of the pattern given (note column 3, lines 35-45, column 4, lines 50-65), and the surface of the substrate would be hydrophilic (note the rejection above), and thus the conventionally known use of hydrophobic patterns before applying catalyst appears to provide for this. As to control permeation of the ink with viscosity adjustment, this is not claimed.  The displacement of the semiconductor particles is suggested by the combination of references as discussed in the rejection above.  
As to the use of Shipway, Shipway does not provide all features claimed, it is the combination of references that suggests all the claimed features, where Bindra and ‘961, for example, suggest the use of the semiconductor particles, and Mardilovich and Piazza, the hydrophobic material patterning.  While Shipway describes a barrier masking layer applied over the ink, this does not teach away from having a hydrophobic masking layer applied before the semiconductor ink, where the barrier layer over the ink is simply an embodiment (note 0024), and the general desired is to provide a catalyst pattern on a substrate (note 0017).    As to the deposition solution of Shipway not having an autocatalytic agent, if water is the agent – then Shipway has water in its plating solution (note 0053), and as to other agents, the combination of references suggests this.  
As to the further use of Bindra as evidenced by Yasseri, while Bindra does not teach the exact substrate claimed, the Bindra particles catalyze the substrate.  In Shipway the substrate of fabric sorbs the particles (note 0018) and particles can be simply impregnated, giving the catalyzed surface for plating (note 0027, 0033), and therefore it would be understood that the semiconductor particles can be provided and impregnated, etc. into a porous fabric substrate. It would not be improper hindsight to use materials known to catalyze on the surface of Bindra on other substrates as in Shipway, since Bindra indicates how such particles can be provided and the particles provide plating on the substrate.  Furthermore, as discussed in MPPE 2141.01(a), “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”  Here, Bindra can be considered as in the same field of endeavor – providing plating over catalyst, or at the least as reasonably pertinent to the problem of the inventor, as being directed to catalysts used for plating.  As to the ink for a membrane/fabric, this is discussed above.  As to the further indication by Yasseri of the oxidized outer layer, Yasseri evidences why when germanium used, an oxidized outer layer would be present or suggested to be present, that would further be understood to be removed with water.  The autocatalytic agent of water would be used from the suggested plating solution of Shipway as well as Bindra.   While the references do not explicitly say that the water in aqueous deposition solution acts to react and dissolve the oxide, when providing the particles with the suggested oxidized surface, when using the suggested deposition solutions with water, the reacting/dissolving is understood to occur noting Yasseri’s indication as to germanium oxide as water soluble (as to when using germanium oxide as the particles).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The water does not have to be added only for the purpose of dissolving the oxide.   As to an oxidized outer layer present when using silicon, this is further evidenced by Yasseri, and so when silicon used, an oxidized outer layer would be present or suggested to be present, and the Examiner has further suggested why (with Kumamoto OR Taylor) to also provide fluoride ions (Kumamoto) or HF (Taylor) in the plating solution, and this would also be understood from Yasseri to remove silicon oxide. The hydrophobic material is suggested from Mardilovich and Piazza as discussed in the rejections above.
As to the use of Kumamoto, it is still at least reasonably pertinent to the inventor’s problem, where since the plating is desired to be provided of material such as copper (note claim 11), one would be suggested to look to known copper plating solution materials to provide.  While Kumamoto provides a barrier layer 3, it still teaches known plating solutions.  Also, while Kumamoto teaches palladium catalyst material, the combination of Shipway and Bindra would indicate why the semiconductor would be understood to be usable as a catalyst as well.   The fabric/membrane application is suggested from Shipway, the masking layers from Mardilovich and Piazza, etc.  The fluoride ions would be understood to inherently act to remove oxide from the citations as discussed in the rejection above. 
As to the use of Taylor, it is still at least reasonably pertinent to the inventor’s problem, where since the plating is desired to be provided of material such as copper (note claim 11), one would be suggested to look to known copper plating solution materials to provide.   An example in Taylor of nickel plating on zinc does not prevent Taylor from also teaching copper plating solutions, where the solution with HF described as stable (column 14, lines 30-50).  The fabric/membrane application is suggested from Shipway, the masking layers from Mardilovich and Piazza, etc.  The HF would be understood to inherently act to remove oxide from the citations as discussed in the rejection above. 
As to the use of ‘961, while it describes a wiring board substrate, it also describes an ink material with particles (as Shipway does) with material to be adhesive, which would be suggested to be applicable to the fabric/membrane, since Shipway would show how particle containing ink can be applied to fabric/membrane for use. The silicon oxide coating is further suggested from the evidence of Yasseri as to oxidation of silicon.
As to the use of Mardilovich, the Examiner notes the additional use of Piazza in the present rejection.  The Examiner notes that Mardilovich is not limited to glass, polyimide or silicon substrates, and explicitly notes paper substrates for example (0042), where Shipway similarly notes paper substrates (0027), indicating similar substrates.  As well, Shipway indicates how barrier/masking layers can be applied to fabric/membranes, so masking layers understood acceptably used, and Mardilovich would be at least reasonably pertinent, as concerned with plating patterns. Furthermore, as to the providing the hydrophobic layer over the active layer, Mardilovich provides “Similarly, discrete areas can be formed by masking portions of the substrate, such as by forming a thin hydrophobic layer on the substrate, which leaves unmasked the areas where activation is desired.  The exposed areas can then be activated using the above described physical or chemical methods, or other known methods” (0023), so there is masking and “then” activation.  Piazza also shows this form of activation to provide desirable patterning.  As well, applicant has not shown a comparison providing a barrier layer over the catalyst vs. applying the barrier layer first.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718